DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (7,487,925).
	Regarding claim 1, Skinner discloses precision fertilizer system comprising: 
a sprinkler system having a water conduit (items 108/284) and a plurality of nozzles spaced along a length of the water conduit (outlet of 280);
a fertilizer delivery conduit (items 272, 274, 276, 278) connected to and in communication with a tank (items 102, 104, 106) and attached to and runs along the length of the water conduit (see figure 2A); 
a flow adjusting valve position adjacent each of the plurality of nozzles; and 
a control system (items 200, 282) connected to the flow adjusting valves.
Regarding claim 3, Skinner further discloses wherein the control system determines an amount of    fertilizer to be provided to a specific location (col. 6, lines 50-62).
Regarding claim 4, Skinner further discloses wherein the control system determines the amount of fertilizer based upon environmental data and geographic data (col. 7, lines 34-46).
Regarding claim 5, Skinner further discloses wherein based upon the determination of the amount of fertilizer, the control system sends an activation signal to the flow adjusting valves (col. 7, lines 25-33).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (10,862,536) in view of Skinner (7,487,925).
Regarding claim 1, Moeller discloses precision fertilizer system comprising: 
a sprinkler system having a water conduit (see figure 3, items 310) and a plurality of nozzles spaced along a length of the water conduit (items 326);
a fertilizer delivery conduit connected to and in communication with a tank and attached to and runs along the length of the water conduit (col. 4, line 60 to col. 5, line 5; “repository” or “other source”); 
a flow adjusting valve position adjacent each of the plurality of nozzles (“transducers” and “valves”); and 
a control system (item 138) connected to the flow adjusting valves (col. 6, lines 32-37, 52-67).
Moeller fails to disclose whether a fertilizer delivery conduit is essentially a separate conduit and that it would run along the length of the water conduit. 
However, Skinner teaches an exemplary water and fertilizer delivery system wherein the water conduit (item 108/284) and fertilizer delivery conduit (items 272, 274, 276, 278) are separate conduits running along each other’s’ length mixing at the valve/nozzle exit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a separated conduit structure as taught by Skinner to the system of Moeller, 
Regarding claim 2, Moeller teaches a plurality of GPS receivers (items 320A-D) though does not explicitly teach one for each valve.
However, one of ordinary skill in the art would recognize with the teachings of Moeller, that the more GPS receivers used, the more accurate the system will be and thus it would be obvious to add as many as necessary to maximize accuracy in a system that required extremely precise applications.  Moeller also teaches additional sensors (items 318) and Skinner implicitly teaches locational control since each particular valve/emitter has specific control for each mapped location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/             Primary Examiner, Art Unit 3752